                           Case 1:20-cv-00495-DAD-BAM Document 10 Filed 06/08/20 Page 1 of 1

                       1
                       2
                       3
                       4                                        UNITED STATES DISTRICT COURT
                       5                                   EASTERN DISTRICT OF CALIFORNIA
                       6
                       7   MONA UPERESA,                                        Case No. 1:20-cv-00495-DAD-BAM
                       8                           Plaintiff,                   ORDER RE STIPULATION TO
                                                                                CONTINUE SCHEDULING
                       9   v.                                                   CONFERENCE FOR ONE MONTH
                                                                                PENDING THE PARTIES’ JULY 16, 2020
                      10   FIDELITY LIFE ASSOCIATION,                           MEDIATION
                      11                           Defendant.
                      12
                      13            Pursuant to the parties’ stipulation, in order to allow the parties to pursue private

                      14   mediation and to accommodate the Court’s calendar, IT IS HEREBY ORDERED that the

                      15   Scheduling Conference, currently set for July 9, 2020, is CONTINUED to August 4, 2020, at

                      16   9:00 AM in Courtroom 8 (BAM) before the undersigned. The parties may appear telephonically

                      17   at the status conference using the following dial-in number and passcode: dial-in number 1-877-

                      18   411-9748; passcode 3219139. If the parties file a notice of settlement pursuant to Local Rule 160

                      19   prior to the conference, then the conference will be vacated. However, if the parties are unable to

                      20   reach a settlement of the action, then the conference will proceed and the parties shall file a Joint

                      21   Scheduling Report at least one (1) full week prior to the conference.

                      22
                           IT IS SO ORDERED.
                      23
                      24        Dated:      June 8, 2020                               /s/ Barbara    A. McAuliffe          _
                                                                                UNITED STATES MAGISTRATE JUDGE
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                           ORDER RE STIPULATION TO CONTINUE
  ATTO RNEY S AT LAW
                           LA #4824-0853-0879 v1                             -1-         SCHEDULING CONFERENCE FOR ONE MONTH
     LOS A NG EL ES
